OPINION ON APPELLANT’S MOTION FOR REHEARING
Appellant’s Motion for Rehearing has called to our attention two instances in the court’s opinion wherein it is claimed that the evidence was misstated.
First, Appellant complains that the opinion incorrectly recited that after an earlier altercation with the victim’s brother, Appellant “went to his home and armed himself.” Specifically, the claimed inconsistency relates to Appellant’s own testimony that while he was proceeding directly to his home prior to the shooting, he stopped in the road to rest and was there advised by some children that the victim and Joe Thomas Tucker were armed and looking for him. At this point, Appellant’s brother, Paul, was present and gave the Appellant his rifle. Thus, the sole distinction urged relates to whether Appellant armed himself at home or while en route to his home.
Regardless of the place where the rifle came into his possession, Appellant thereafter advanced from his concealed position of safety near Atrell Hayter’s house to shoot the victim. Despite the opinion’s minor factual variation, we conclude that the jury did not act irrationally in finding that, beyond a reasonable doubt, Appellant did not shoot the victim in self-defense. Appellant’s first ground for review is overruled.
Appellant, secondly, directs us to the section of the opinion wherein it is stated that Appellant’s only prior altercation with Tucker had occurred earlier in the evening of the shooting; the opinion however recited that Appellant’s only previous “physical altercation” with Tucker had, in fact, occurred earlier on the evening of the shooting when Tucker and another bystander had intervened to stop the Appellant’s fracas with the victim’s brother. Thus, this statement in the opinion was not inaccurate. Appellant argues that he had testified that during the preceding week Tucker had threatened to kill him. Tucker denied having made this threat.
Furthermore, the record shows that immediately before the shooting only the victim, not Tucker, uttered the cursing threats pertaining to the Appellant, some of which *565threats were heard by the Appellant; these remarks apparently motivated Appellant to deviate from his intended route and proceed toward the sound of the victim’s voice.
Appellant’s own testimony bears directly upon the court’s failure to give the requested charge. As recited in the opinion, Appellant acknowledged that his sole motive for shooting the victim was his belief that the victim wrs going to shoot him. Conversely, there was no mention in Appellant’s testimony of Tucker’s earlier threat, if any, as having affected his mental decision to shoot the victim. We hold that there was no error in the court’s failure to give the multiple assailants charge. We overrule Appellant’s second ground for rehearing.
Appellant’s Motion for Rehearing is denied.